IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41553

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 762
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUSTIN LEE PEDERSEN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order relinquishing jurisdiction and modified unified sentence of seven years,
       with a minimum period of confinement of one and one-half years, for felony
       domestic violence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Justin Lee Pedersen was found guilty of felony domestic violence. Idaho Code §§ 18-
903, 18-918(2). The district court imposed a unified seven-year sentence, with a two-year
determinate term, but after a period of retained jurisdiction, the district court relinquished
jurisdiction and sua sponte reduced Pedersen’s sentence to a unified term of seven years, with a
minimum period of confinement of one and one-half years. Pedersen appeals, asserting that the
sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the order of the district court relinquishing jurisdiction and Pedersen’s
sentence are affirmed.




                                                   2